DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 14 respectively, of U.S. Patent No. 10,947,673. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. Note that the claims of current application encompass the cited claims of the cited Patent, since by virtue of the transitional phrase “comprising”  the scope is open to any other property/properties not recited in the claims.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,526,752. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. Note that the claims of current application encompass the cited claims of the cited Patent, since by virtue of the transitional phrase “comprising”  the scope is open to any other property/properties not recited in the claims.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,337,149. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. Note that the claims of current application encompass the cited claims of the cited Patent, since by virtue of the transitional phrase “comprising”  the scope is open to any other property/properties not recited in the claims.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,914,039. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. Note that the claims of current application encompass the cited claims of the cited Patent, since by virtue of the transitional phrase “comprising”  the scope is open to any other property/properties not recited in the claims.
Claims 1 & 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 respectively, of U.S. Patent No. 10,550,522. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. Note that the claims of current application encompass the cited claims of the cited Patent, since by virtue of the transitional phrase “comprising”  the scope is open to any other property/properties not recited in the claims.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,337,149. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. Note that the claims of current application encompass the cited claims of the cited Patent, since by virtue of the transitional phrase “comprising”  the scope is open to any other property/properties not recited in the claims.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,145,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. Note that the claims of current application encompass the cited claims of the cited Patent, since by virtue of the transitional phrase “comprising”  the scope is open to any other property/properties not recited in the claims. Note that there is one common point in the GMT, i.e., the 1,000 g/3” and the Stiffness Index overlaps the claimed range, i.e., less than about 10.0 covers stiffness index from 4.0 to 8.0 as claimed in the current application.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under non-statutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach nor fairly suggest a tissue including 5 to 50 wt.% of high yield  Hesperaloe fibers1 and having the claimed properties. Note that applicants’ arguments and  Affidavit/Declaration filed on the parent application 16/699,926 on December 01, 2020 are convincing, i.e., the prior art does not teach nor fairly suggest a tissue including 5 to 50% by weight of high yield Hesperaloe fibers and having the claimed properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art “Tissue Comprising High Yield Hesperaloe Fibers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 Note that Reeves et al., US Patent No. 5,320,710 teaches chemical pulped fibers, that are not high yield pulp/fibers and do not teach nor suggest the claimed properties